Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-6, 8-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Le Goff (‘936) in view of the UK patent application to Marshall et al (‘463) and the PG-Publication to Long (‘182).
Le Goff discloses a seabed object detection system (see Fig. 5) and concomitant method that includes a receiver array that includes a first streamer (450) and a second streamer (450), a first plurality of receivers (116) coupled with the first streamer, a second plurality of receivers (116) coupled with the second streamer, a receiver array cross-cable (458) to couple with the first streamer at a first streamer connection point (450A) and to couple with the second streamer at a second streamer connection point (450B), a source array (412) including a first source (412A) and a second source (412B), a first source cable (362) coupled with the first source, a second source cable (362) coupled with the second source, a source array cross-cable (420A) to couple with the first source cable at a first source attachment point and to couple with the second 
The differences between independent claims 1, 14 and 20 and Le Goff is the claims specify (a) that the source array cross cable connection points are between a first or second lateral cable proximal end (near the vessel) and the first or second diverter, respectively, with the source array cross-cable connection points closer to the diverters than the proximal ends of the first and second lateral cables, and (b) that the source cables are shorter than the source array cross-cable.  In Le Goff, the source array cross cable connection points are connected at the diverters, respectively.
Per difference (a), Marshall et al discloses an apparatus and method for steering marine sources especially in 4D surveys and when the towed sources and streamers are subjected to wave and current movements behind the tow vessel.  To overcome such, Marshall et al teaches an embodiment where the source array cross cable connection points are between a first or second lateral cable proximal end (near the vessel) and the first or second diverter, respectively, with the source array cross-cable connection points closer to the diverters than the proximal ends of the first and second lateral cables.

Therefore, in view of Marshall et al, it would have been obvious to one of ordinary skill in the art to modify Le Goff by changing the source array cross cable connection points from attachment to the respective diverters to the lateral cables where the connection points are between a first or second lateral cable proximal end (near the vessel) and the first or second diverter, respectively, with the array cross-cable connection points closer to the diverters than the proximal ends of the first and second lateral cables and in view of Long, it would have been obvious to one of ordinary skill in the art to modify Le Goff to tow the sources and source cables having a lengths which are shorter than the source cross-cable so as to provide greater maneuverability for the sources.  Such modifications would provide the ability for 4D surveys at the same time minimizing the effects of wave and currents movements behind the tow vessel and provide greater maneuverability for the sources at much lower towing forces.  Claims 1, 14 and 20 are so rejected.
Per claims 2 and 16, see Fig. 1 of Le Goff.
Per claims 3 and 15, see Fig. 5 of Le Goff.
Per claims 4, 5, 12, 13, 18 and 19, see paragraph 0004 of Le Goff.
Per claim 9, see paragraph 0029 of Le Goff.
Per claim 10, see Figs. 5 or 9 of Le Goff.

Per claim 8, Fig. 2, Long shows an embodiment where the sources are closer to the aligned streamer than the source attachment points such that it would have been obvious to one of ordinary skill in the art to also modify Le Goff to make the sources closer to the streamers than the source attachment points to again, provide greater maneuverability for the sources and streamers.

4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Le Goff in view of the UK patent application to Marshall et al (‘463) and PG-Publication to Long (‘182), as applied to claim 1, and further in view of Moldoveanu et al (‘265).
 	Per claim 11, Moldeveanu et al teaches (see Figs. 2, 7 and 8) interleaved paths of towed seismic arrays are well known for achieving greater areal coverage such that it would have been obvious to one of ordinary skill in the art to use the Le Goff system for achieving greater areal coverage by using interleaved towed paths.

Response to Arguments
5.	Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments center around the Long reference and .

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl